FILED
                              NOT FOR PUBLICATION                           JUL 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARTHA AMPIL KATIGBAK; PETER                     No. 08-70071
URRUTIA FERNANDEZ,
                                                 Agency Nos. A072-516-414
               Petitioners,                                  A072-401-498

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Martha Ampil Katigbak and Peter Urrutia Fernandez, natives and citizens of

the Philippines, petition for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen. Our jurisdiction is governed by 8 U.S.C. §

1252. We review for abuse of discretion the denial of a motion to reopen.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where it was filed nearly one year after the BIA’s August 14,

2006, order dismissing their underlying appeal, and petitioners failed to

demonstrate they qualified for an exception to the filing deadline or for equitable

tolling. See 8 C.F.R. §§ 1003.2(c)(2)-(3); Iturribarria v. INS, 321 F.3d 889, 897-

98 (9th Cir. 2003).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings. See Ekimian v. INS, 303 F.3d 1153, 1159

(9th Cir. 2002).

      In light of our disposition, we do not reach petitioners’ remaining

contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    08-70071